Citation Nr: 1143689	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-28 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel 


INTRODUCTION

The Veteran had active service from August 1981 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at an August 2008 hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record and has been reviewed.

The Board remanded the Veteran's appeal in November 2008 and May 2011, and the matter is now ready for further appellate review.  

A rating decision dated in March 2010 increased the disability rating for the Veteran's service-connected right shoulder dislocation from 20 to 30 percent, effective from June 30, 2004.  A subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board and has been appropriately rephrased above.  

Finally, the Board finds that the issue of entitlement to service connection for a back disorder as secondary to the Veteran's service-connected right shoulder dislocation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  






FINDING OF FACT

The Veteran's right shoulder dislocation is manifested by symptoms that more nearly approximate frequent episodes of recurrent dislocations with guarding of all arm movements and pain on functional use.  


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for the Veteran's service-connected right shoulder dislocation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Plate I, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5201, 5202 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court therefore held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether any defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit Court held that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's daily 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2008, subsequent to the initial RO decision that denied the claim in December 2004.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Additionally, the letter advised the Veteran of the bases for assigning ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2008 letter was also followed by the readjudication of the claim in March 2010 and August 2011 supplemental statements of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Further, in this case, the Veteran was provided with correspondence regarding what was needed to support his claim.  Specifically, the December 2008 VCAA notice letter advised the Veteran that his statements and medical and employment records could be used to substantiate his claim, and the Veteran can reasonably be expected to have understood the applicable diagnostic codes provided in the August 2005 statement of the case, and March 2010 and August 2011 supplemental statements of the case.  Thus, given the August 2005, December 2008, March 2010, and August 2011 VA correspondence, the Veteran is expected to have understood what was needed to support his claim.

The Veteran has also demonstrated actual knowledge of what was needed to support his claim as reflected in his statements and correspondence.  Specifically, at the time of his VA joints examination in November 2004, the Veteran indicated that he had right shoulder pain with activities and weather changes but that his injury did not affect his employment as he had a desk job.  Similarly, at the time of his February 2009 VA examination, although he complained that his right shoulder had an adverse effect on chores, exercise, sports, and recreation, he denied any significant effects on his usual occupation.  Finally, at the time of his most recent VA examination in July 2011, while the Veteran reported that his right shoulder now had a significant effect on his employment, he did not indicate that it precluded gainful employment, noting that he stopped working in May 2011 due to various medical problems.  

In summary, the Board submits that the above statements and evidence demonstrate the Veteran's knowledge of the need to be worse to support his claim, with particular emphasis on an adverse impact on his employment, and that any notice deficiencies in this matter do not affect the essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The Veteran was also afforded multiple VA examinations to support his increased rating claim, and neither the Veteran nor his representative has argued that the most recent VA examination was inadequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Consequently, the Board does not find that remand at this time for further examination is warranted.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to a Rating in Excess of 30 percent for Right Shoulder Dislocation

Background

Service Connection for right shoulder dislocation was granted by an April 1990 rating decision, at which time a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5202, due to the Veteran's failure to report for a scheduled examination.  Thereafter, while the Veteran underwent a right shoulder operation for which he was assigned a temporary 100 percent rating in June 1992, the RO thereafter continued to assign a noncompensable rating based on the Veteran's failure to report for a scheduled VA examination.  A May 1996 rating decision later assigned a 10 percent rating, and a June 1997 rating decision increased the rating of this disability to 20 percent, effective from October 23, 1996.  

The Veteran filed his subject claim for a rating in excess of 20 percent for this disorder in June 2004.  

VA occupational therapy evaluation in April 2004 revealed that the Veteran was being evaluated for his chronic tendonitis of the right shoulder.  Right shoulder flexion was to 135 degrees, extension was to 42 degrees, abduction was to 90 degrees, external rotation was to 64 degrees, and internal rotation was noted to be within normal limits.  

VA joints examination in November 2004 revealed that the Veteran had undergone three surgeries since his in-service right shoulder dislocation, two during service and one following service in 1991.  He complained of pain at a level of 2 or 3 out of 10 at any given time with activities or weather changes, and also complained of feelings of right shoulder instability.  The Veteran was not on any pain medication.  Currently, he was employed at a desk job with no interference of his injury with his employment.  The Veteran denied participating in any recreational activities.  

Physical examination revealed forward flexion to 180 degrees, with normal indicated as 180.  Abduction was to 90, with normal noted as 180.  External rotation was to the normal range of 90 degrees and internal rotation was to the normal range of 60 degrees.  Strength was noted as good with abduction on external rotation.  The Veteran was noted to have a positive apprehension and relocation sign.  X-rays were interpreted to reveal a relatively normal shoulder joint with some mild acromioclavicular (AC) degeneration.  The impression was multi-directional instability of the right shoulder.  

Extensive VA treatment records for the period of August 2005 to August 2008 do not reflect any complaints or treatment with respect to the right shoulder.

At the Veteran's hearing before the Board in August 2008, the Veteran testified that his second surgery involved a pretty radical reconstruction of his right shoulder, which included the stapling of his right biceps muscle (transcript (T.) at p. 3).  The staple was removed in a third operation (T. at p. 3).  The Veteran indicated that his shoulder was frequently "half in, half out" (T. at p. 4).  It did not pop out all the way very often, maybe once or twice a year (T. at p. 4).  He stated that X-rays did not reveal any large deterioration of the bone (T. at p. 5).  He last dislocated his right shoulder about six months earlier in bed when he rolled over (T. at pp. 5-6).  The Veteran put the shoulder back in place by himself (T. at p. 6).  His pain would begin at about shoulder level (T. at p. 7).  He had to be very careful when lifting objects (T. at p. 8).  The Veteran reiterated that his shoulder would dislocate at about the rate of every six months or so (T. at p. 11).  The Veteran believed that his shoulder should be rated as at least 30 percent disabling (T. at p. 12).  

Additional VA treatment records for the period of August to December 2008 do not reflect any complaints or treatment of any problems with the right shoulder.

VA joints examination in February 2009 revealed that the Veteran had a history of two reconstructions of his right shoulder, one in 1984 and another, in 1987.  Current symptoms consisted of instability, pain, stiffness, weakness, decreased speed of joint motion, and dislocation or subluxation at the rate of one to three times a month.  Physical examination revealed evidence of recurrent shoulder dislocations with guarding of all movements.  General findings included crepitus, effusion, tenderness, instability, weakness, and abnormal motion.  Right flexion was to 140 degrees, abduction was to 90 degrees, right internal rotation was from 0 to 45 degrees, and right external rotation was from 0 to 0 degrees.  There was evidence of pain following repetitive motion but no additional limitation after three repetitions of range of motion.   There was no joint ankylosis.  X-rays revealed arthritis in the glenohumeral joint and the AC joint.  The Veteran had been employed in his current employment for 2 to 5 years, and lost less than 1 week over the course of the last year.  The diagnosis was degenerative joint disease (DJD) of the right shoulder status post recurrent dislocations and repeated surgical repair.  It was noted that the shoulder had no significant effects on the Veteran's usual occupation but that there was a mild effect on chores and exercise, that the condition precluded sports, and that it had a severe impact on recreational activities.  The examiner commented that the Veteran had recurrent dislocations despite two surgeries to stabilize the shoulder, and that this showed marked instability and a very poor prognosis for the future of the Veteran's shoulder.

VA joints examination in July 2011 revealed the Veteran's complaint that his pain level in the shoulder was getting worse.  He further stated that it felt like it popped out of the joint sometimes when he was asleep, and additionally noted symptoms of instability, stiffness, weakness, decreased speed of joint motion, popping and dropping things, episodes of dislocation or subluxation at the rate of one to three times monthly, and tenderness.  Physical examination revealed evidence of recurrent shoulder dislocations without guarding of movements.  The Veteran's right shoulder symptoms were generally summarized as crepitus and instability.  Right flexion was to 105 degrees, with pain starting and 90 degrees.  Right abduction was to 85 degrees, with pain at the end range.  Right internal rotation was to 70 degrees, with pain at the end range.  Right external rotation was to 80 degrees.  The examiner commented that there was evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  There was no joint ankylosis and bilateral upper extremity muscle strength was 5/5.  X-rays at this time were interpreted to reveal mild acromioclavicular osteoarthritis described as a small spur in the humeral head with mild glenohumeral osteoarthritis similar to the previous examination.  Magnetic resonance imaging (MRI) in March 2009 revealed tendinopathy of the supraspinatus with no full thickness or retracted tendon tear, biceps tendinopathy, degenerative joint changes as discussed, and mild impingement.  It was noted that the Veteran's usual occupation was library tech at a VA regional office, but that he was currently unemployed due to "multiple health issues."

The overall diagnosis was right shoulder DJD and impingement syndrome, which was indicated to have a significant effect on his usual occupation.  More specifically, it was noted that his disability caused problems with lifting and carrying, difficulty reaching, a lack of stamina, weakness or fatigue, and pain that had resulted in the Veteran being assigned to different duties at work.  It was also noted that the Veteran had difficulty with using the right arm repetitively at work.  The examiner also noted that there was no evidence by MRI, X-ray, or examination of any malunion, significant deformity, fibrous union, nonunion, or loss of head of the right humerus.  This was indicated to be supported by objective radiological findings and clinical evaluation.  The examiner further noted that the Veteran reported no significant flare-ups of his right shoulder condition that impaired his ability to do his activities of daily living.  

In a written statement dated in October 2011, the Veteran's representative did not contend that the most recent examination was inadequate for rating purposes.  


Analysis

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as here, service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  As discussed below, the record reflects that despite the Veteran's recent complaints of worsening symptoms, the Veteran's right shoulder disability has remained constant with respect to the applicable schedular criteria.

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2011).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, a 60 percent evaluation for nonunion (false flail joint) of the major humerus, and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is rated 20 percent.  In addition, limitation of motion of the major and minor extremity midway between the side and shoulder level is rated 30 and 20 percent, respectively, and limitation of motion of the major and minor extremity to 25 degrees from the side is rated 40 and 30 percent, respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disorder is currently rated at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all movements.  

Impairment of the clavicle or scapula with malunion is assigned a 10 percent disability rating.  Impairment of the clavicle or scapula with nonunion and without loose movement is assigned a 10 percent disability rating.  Impairment of the clavicle or scapula with nonunion and with loose movement is assigned a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).  

As was noted above, the Veteran's right shoulder disability is presently evaluated at 30 percent for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all movements under Diagnostic Code 5202.  It is undisputed that the Veteran's right arm is his dominant arm.  38 C.F.R. § 4.69 (2011).  In order to qualify for a higher rating under Diagnostic Code 5202, the evidence must demonstrate a fibrous union of the major humerus for a 50 percent evaluation, nonunion (false flail joint) of the major humerus for a 60 percent evaluation, and loss of the head of the major humerus (flail shoulder) for the highest rating of 80 percent, but the July 2011 VA examination revealed no evidence of any malunion, significant deformity, fibrous union, nonunion, or loss of head of the right humerus.  Therefore, a higher rating under this Diagnostic Code is not warranted.  

In order to qualify for the highest rating under Diagnostic Code 5201 of 40 percent, the Veteran's right arm motion must be limited to 25 degrees from the side.  In this regard, there is no evidence of limitation to 25 degrees from the side.  More specifically, right arm abduction at the time of VA examination in November 2004 and February 2009 was to 90 degrees, and VA examination in July 2011 revealed abduction to 85 degrees, with pain demonstrated at the end stage of the motion.  Consequently, with evidence of one finding of abduction that was 5 degrees less than shoulder level, Diagnostic Code 5201 would not permit more than a 30 percent rating for arm motion limited to midway between the side (45 degrees) and shoulder level (90 degrees).  An even higher rating for pain would not be warranted because the VA examinations show that there is no additional uncompensated limitation of right arm motion that can provide a basis for an even higher rating based on pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) (holding that a veteran is not entitled to the maximum disability rating under a diagnostic code pertaining to limitation of motion of a joint solely because the veteran experiences pain throughout the entire range of motion of the joint). 

Since there are no findings of ankylosis, the Veteran's right shoulder disability is not entitled to a higher rating pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral articulation).  Moreover, as arthritis and tendonitis are also rated based on loss of motion of the involved joint, the Codes for arthritis and tendonitis would also not provide any basis for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024.  The Board has additionally considered the possibility of a separate rating for arthritis, but given Diagnostic Code 5202's reference to "guarding of all arm movements," the Board finds that a separate rating for limited arm motion under the criteria for arthritis would be prohibited as pyramiding under 38 C.F.R. § 4.14 (2011).

Additionally, although the record reflects that the Veteran's right shoulder has recently had an effect on the Veteran's employability, the Veteran has also indicated that he is currently unemployed due to "multiple health issues," and the July 2011 VA joints examiner noted that the Veteran's previous employer had apparently altered the Veteran's duties to accommodate his shoulder, and stated that the Veteran's right shoulder condition did not interfere with the Veteran's ability to engage in the activities of daily living.  Consequently, the Board does not find that the evidence of record raises a claim for total disability rating based on individual unemployability (TDIU) as a result of this service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

By reason of the above, the Board concludes that a preponderance of the evidence is against entitlement to a rating in excess of 30 percent for the Veteran's service-connected disability right shoulder disability throughout the appeal period.  

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected right shoulder dislocation cause frequent episodes of recurrent dislocations with guarding of all arm movements and pain on functional use.  However, such impairment is contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of extraschedular ratings is, therefore, not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected right shoulder dislocation is denied.




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


